MEMORANDUM **
Guishen Mei, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review claims of due process violations de novo. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We grant the petition for review, and remand for further proceedings.
The record demonstrates that the IJ prevented Mei from presenting testimony regarding the heart of his asylum claim, did not allow testimony from Mei’s roommate, and refused to place off the record comments on the record after being requested to do so by Mei’s counsel. We agree with Mei’s contention that the IJ’s conduct potentially affected the outcome of the proceedings. See Cano-Merida v. INS, 311 F.3d 960, 964-65 (9th Cir.2002); Colmenar, 210 F.3d at 971-72. In light of our conclusion that the IJ violated Mei’s due process rights, we do not review the IJ’s decision. Rather, we remand for a full merits hearing.
*459PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3.